DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 11-02-2021.

Response to Amendment
The amendment filed 11-02-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“a right side plurality of cameras located between the right front leg and the right hind leg on the right side of the body, the right side plurality of cameras comprising a row of two or more cameras horizontally mounted along a length of the right side of the body; a left side plurality of cameras located between the left front leg and the left hind leg on the left side of the body, the left side plurality of cameras comprising a row of two or more cameras horizontally mounted along a length of the left side of the body; and a front plurality of cameras located between the right front leg and the left front leg on the front end portion of the body, the front plurality of cameras extending along the front end portion of the body.”, claim 1, Ln. 10-19.
“the row of two or more cameras of each of the right side plurality of cameras and the left side plurality of cameras comprises a camera triplet.”, claim 3, Ln. 1-3.
“at least one camera the camera triplet is a stereo camera.”, claim 4, Ln. 1-2.
“each camera of the right side plurality of cameras and the left side plurality of cameras has a camera housing with a longitudinal axis, the longitudinal axis of each camera housing of the right side plurality of cameras and the left side plurality of cameras extending along a length of the body on each respective side of the body.”, claim 5, Ln. 1-5.
“the front plurality of cameras are vertically mounted extending along a height of the body at the front end portion.”, claim 6, Ln. 1.
“the front plurality of cameras comprises a camera triplet.”, claim 7, Ln. 1-2.
“at least one camera of the right side plurality of cameras and the left side plurality of cameras is a stereo camera.”, claim 8, Ln. 1-2.
“the vision system further comprises a movable camera disposed on an arm coupled to the body of the robot.”, claim 9, Ln. 1-2.
Claims 12-20 are parallel in scope and contain similar/same added material which is not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1-9, and 12-20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is addressed above (supra).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 10226870 B1) in view of Zhu (CN 203371557 U).

REGARDING CLAIM 1, Silva teaches, a body having a longitudinal axis defining a forward direction of locomotion, a right side, a left side opposite the right side, a front end portion, and a rear end portion opposite the front end portion; a right front leg coupled to the body on the right side adjacent the front end portion; a right hind leg coupled to the body on the right side adjacent the rear end portion; a left front leg coupled to the body on the left side adjacent the front end portion; a left hind leg coupled to the body on the left side adjacent the rear end portion (Silva: [FIG. 2]); and a vision system at least partially disposed on the body (Silva: The sensor(s) 210 of the robot 200 may include various types of sensors, such as the camera or sensing system shown in FIG. 2 (Col. 8, Ln. 55 - 57)).
Silva does not explicitly disclose, the vision system comprising: a right side plurality of cameras located between the right front leg and the right hind leg on the right side of the body, the right side plurality of cameras comprising a row of two or more cameras horizontally mounted along a length of the right side of the body; a left side plurality of cameras located between the left front leg and the left hind leg on the left side of the body, the left side plurality of cameras comprising a row of two or more cameras horizontally mounted along a length of the left side of the body; and a front plurality of cameras located between the right front leg and the left front leg on the front end portion of the body, the front plurality of cameras extending along the front end portion of the body.
However, in the same field of endeavor, Zhu teaches, a right side plurality of cameras located between the right front leg and the right hind leg on the right side of the body (Zhu: [FIG.1 (52)(62)(72)] a right side plurality of cameras can be observed.), the right side plurality of cameras comprising a row of two or more cameras horizontally mounted along a length of the right side of the body (Zhu: [FIG.1 (52)(62)(72)] a right side plurality of cameras in a horizontally can be observed.); a left side plurality of cameras located between the left front leg and the left hind leg on the left side of the body (Zhu: [FIG.1 (51)(61)(71)] a right side plurality of cameras can be observed.), the left side plurality of cameras comprising a row of two or more cameras horizontally mounted along a length of the left side of the body (Zhu: [FIG.1 (51)(61)(71)] a right side plurality of cameras in a horizontally can be observed.); and a front plurality of cameras located between the right front leg and the left front leg on the front end portion of the body (Zhu: [FIG.1 (52)(3)(51)]; [0018] The rotation angle of the right front camera 52 is 0 to 90 degrees, that is, the initial position of the right front camera 52 is perpendicular to the right side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1. [0019] The rotation angle of the left front camera 51 is 90 to 180 degrees, that is, the initial position of the left front camera 51 is perpendicular to the left side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1.), the front plurality of cameras extending along the front end portion of the body (Zhu: [FIG.1 (52)(3)(51)]; [0018] The rotation angle of the right front camera 52 is 0 to 90 degrees, that is, the initial position of the right front camera 52 is perpendicular to the right side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1. [0019] The rotation angle of the left front camera 51 is 90 to 180 degrees, that is, the initial position of the left front camera 51 is perpendicular to the left side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1.), for the benefit of increasing periphery observation and improve environment navigation.
Zhu discloses the claimed invention except for "located between the right front leg and the right hind leg". It would have been an obvious matter of design choice to a skilled practitioner in the art to relocate the three right side cameras disclosed by Zhu since such a modification would have involved a mere change in the location of a component. A change in location, without yielding unexpected results, is generally recognized as being within the level of ordinary skill in the art and cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Zhu discloses the claimed invention except for "located between the right front leg and the left hind leg". It would have been an obvious matter of design choice to a skilled practitioner in the art to relocate the three left side cameras disclosed by Zhu since such a modification would have involved a mere change in the location of a component. A change in location, without yielding unexpected results, is generally recognized as being within the level of ordinary skill in the art and cannot be relied upon to patentably distinguish the claimed invention from the prior art.


REGARDING CLAIM 3, Silva in view of Zhu remain as applied above to claim 1, and further, Zhu also teaches, the row of two or more cameras of each of the right side plurality of cameras and the left side plurality of cameras comprises a camera triplet (Zhu: [FIG.3 (51)(61)(71)(52)(62)(72)]).

REGARDING CLAIM 4, Silva in view of Zhu remain as applied above to claim 3, and further, Silva also teaches, at least one camera of the camera triplet is a stereo camera (Silva: Although the examples discussed herein and shown in the FIGS. 6C-6D relate to an IMU, other sensors may be used, alone or in combination, to detect the acceleration, velocity, and/or orientation of the robot 400 to detect the second yaw rotation of the body 404a, 404b. For instance, other sensors that may detect the second yaw rotation may include RADAR, LIDAR, SONAR, VICON®, two or more cameras enabling stereo vision (Col. 12, Ln. 35 - 42)).

REGARDING CLAIM 5, Silva in view of Zhu remain as applied above to claim 1, and further, Zhu also teaches, each camera of the right side plurality of cameras and the left side plurality of cameras has a camera housing with a longitudinal axis, the longitudinal axis of each camera plurality of cameras and the left side plurality of cameras extending along a length of the body on each respective side of the body (Zhu: [FIG.3 (51)(61)(71)(52)(62)(72)] the longitudinal axis of each camera housing of the right side plurality of cameras and the left side plurality of cameras extending along a length of the body on each respective side of the body can be observed.).
Zhu does not explicitly recite the terminology "housing with a longitudinal axis". However, Zhu does teach a plurality or cameras longitudinally aligned, which are known in the art to commonly have some sort of housing. A change in housing shape without yielding unanticipated results cannot be relied upon to distinguish the claimed invention over the prior art.

REGARDING CLAIM 6, Silva in view of Zhu remain as applied above to claim 1, and further, Zhu also teaches, the front plurality of cameras are vertically mounted extending along a height of the body at the front end portion (Zhu: [FIG.1 (52)(3)(51)] three mounted cameras can be observed).
Zhu discloses the claimed invention except for "vertically mounted". It would have been an obvious matter of design choice to a skilled practitioner in the art to relocate the three front cameras disclosed by Zhu since such a modification would have involved a mere change in the location of a component. A change in location, without yielding unexpected results, is generally recognized as being within the level of ordinary skill in the art and cannot be relied upon to patentably distinguish the claimed invention from the prior art.

REGARDING CLAIM 7, Silva in view of Zhu remain as applied above to claim 1, and further, Zhu also teaches, the front plurality of cameras comprises a camera triplet (Zhu: [FIG.1 (52)(3)(51)]; [0018] The rotation angle of the right front camera 52 is 0 to 90 degrees, that is, the initial position of the right front camera 52 is perpendicular to the right side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1. [0019] The rotation angle of the left front camera 51 is 90 to 180 degrees, that is, the initial position of the left front camera 51 is perpendicular to the left side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1.).

REGARDING CLAIM 8, Silva in view of Zhu remain as applied above to claim 1, and further, Silva also teaches,  two or more cameras enabling stereo vision (Silva: Col. 12, Ln. 21-31). Silva does not explicitly disclose left and right side plurality of cameras.
However, Zhu teaches, [FIG.3 (51)(61)(71)(52)(62)(72)] a the right side plurality of cameras and the left side plurality of cameras can be observed.

REGARDING CLAIM 10, Silva in view of Zhu remain as applied above to claim 1, and further, Silva also teaches, each camera of the vision system is configured to capture three-dimensional point cloud data (Silva: Although the examples discussed herein and shown in the FIGS. 6C-6D relate to an IMU, other sensors may be used, alone or in combination, to detect the acceleration, velocity, and/or orientation of the robot 400 to detect the second yaw rotation of the body 404a, 404b. For instance, other sensors that may detect the second yaw rotation may include RADAR, LIDAR, SONAR, VICON®, two or more cameras enabling stereo vision (Col. 12, Ln. 35 - 42)).
In this case, "may include...LIDAR and two or more stereo cameras" is interpreted as "each camera of the vision system is configured to capture three-dimensional point cloud data".

REGARDING CLAIM 11, Silva in view of Zhu remain as applied above to claim 1, and further, Zhu also teaches, the cameras of the vision system collectively gather sensor data in all directions about the robot (Zhu: [FIG.3 (51)(61)(71)(52)(62)(72)]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 10226870 B1) in view of Zhu (CN 203371557 U) as applied to claim 1 above, and further in view of Peng (CN 111604916 A).

REGARDING CLAIM 9, Silva in view of Zhu remain as applied above to claim 1, and further, Silva in view of Zhu do not explicitly disclose, the vision system further comprises a movable camera disposed on an arm coupled to the body of the robot.
However, in the same field of endeavor, Peng teaches, [0005] “The camera installed on the robot arm scans the equipment in the cabinet row by row from bottom to top”, for the benefit of observing otherwise obscure regions.
In this case, a "camera installed on the robot arm scans the equipment in the cabinet row by row from bottom to top" is interpreted as movable.
.

Claims 12, 14-20, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 10226870 B1) in view of Zhu (CN 203371557 U), and further in view of Kaushal (WO 2007051972 A1).

REGARDING CLAIM 12, Silva teaches, a body having a longitudinal axis defining a forward direction of locomotion, a right side, a left side opposite the right side, a front end portion, and a rear end portion opposite the front end portion; a right front leg coupled to the body on the right side adjacent the front end portion; a right hind leg coupled to the body on the right side adjacent the rear end portion; a left front leg coupled to the body on the left side adjacent the front end portion; a left hind leg coupled to the body on the left side adjacent the rear end portion (Silva: [FIG. 2]); and a vision system at least partially disposed on the body (Silva: The sensor(s) 210 of the robot 200 may include various types of sensors, such as the camera or sensing system shown in FIG. 2 (Col. 8, Ln. 55 - 57)).
Silva does not explicitly disclose, the vision system comprising: a right side plurality of cameras located between the right front leg and the right hind leg on the right side of the body, the right side plurality of cameras comprising a row of two or more cameras horizontally mounted along a length of the right side of the body; a left side plurality of cameras located , the left side plurality of cameras comprising a row of two or more cameras horizontally mounted along a length of the left side of the body; and a front plurality of cameras located between the right front leg and the left front leg on the front end portion of the body, the front plurality of cameras extending along the front end portion of the body.
However, in the same field of endeavor, Zhu teaches, a right side plurality of cameras located between the right front leg and the right hind leg on the right side of the body (Zhu: [FIG.1 (52)(62)(72)] a right side plurality of cameras can be observed.), the right side plurality of cameras comprising a row of two or more cameras horizontally mounted along a length of the right side of the body (Zhu: [FIG.1 (52)(62)(72)] a right side plurality of cameras in a horizontally can be observed.); a left side plurality of cameras located between the left front leg and the left hind leg on the left side of the body (Zhu: [FIG.1 (51)(61)(71)] a right side plurality of cameras can be observed.), the left side plurality of cameras comprising a row of two or more cameras horizontally mounted along a length of the left side of the body (Zhu: [FIG.1 (51)(61)(71)] a right side plurality of cameras in a horizontally can be observed.); and a front plurality of cameras located between the right front leg and the left front leg on the front end portion of the body (Zhu: [FIG.1 (52)(3)(51)]; [0018] The rotation angle of the right front camera 52 is 0 to 90 degrees, that is, the initial position of the right front camera 52 is perpendicular to the right side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1. [0019] The rotation angle of the left front camera 51 is 90 to 180 degrees, that is, the initial position of the left front camera 51 is perpendicular to the left side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1.), the front plurality of cameras extending along the front end portion of the body (Zhu: [FIG.1 (52)(3)(51)]; [0018] The rotation angle of the right front camera 52 is 0 to 90 degrees, that is, the initial position of the right front camera 52 is perpendicular to the right side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1. [0019] The rotation angle of the left front camera 51 is 90 to 180 degrees, that is, the initial position of the left front camera 51 is perpendicular to the left side of the body 1, and can be rotated to a position perpendicular to the front side of the body 1.), for the benefit of increasing periphery observation and improve environment navigation.
Zhu discloses the claimed invention except for "located between the right front leg and the right hind leg". It would have been an obvious matter of design choice to a skilled practitioner in the art to relocate the three right side cameras disclosed by Zhu since such a modification would have involved a mere change in the location of a component. A change in location, without yielding unexpected results, is generally recognized as being within the level of ordinary skill in the art and cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Zhu discloses the claimed invention except for "located between the right front leg and the left hind leg". It would have been an obvious matter of design choice to a skilled practitioner in the art to relocate the three left side cameras disclosed by Zhu since such a modification would have involved a mere change in the location of a component. A change in location, without yielding unexpected results, is generally recognized as being within the level of ordinary skill in the art and cannot be relied upon to patentably distinguish the claimed invention from the prior art.

Silva in view of Zhu do not explicitly disclose, generating a map to autonomously guide the robot through the environment based on the image data captured by the vision system; and communicating the map to a drive system of the robot, the drive system configured to maneuver the robot about the environment using the map generated from the image data captured by the vision system.
However, in the same field of endeavor, Kaushal teaches, “The prospect of deploying a system that can build a map of its environment while simultaneously using that map to localize itself promises to allow robotic vehicles to operate autonomously in unknown environments. However, this is an expensive solution and the data processing overhead is high. Alternatively, a vision based system could be used in conjunction with SLAM software to form a navigation system for a deterministic cleaner. This technique, known as visual SLAM (VSLAM) uses passive sensing to provide a low power and dynamic localization system. VSLAM uses a simple video camera as the input device and pattern processing algorithms to locate features in the images acquired by the video camera. The features are input to the SLAM algorithm which is then able to accurately compute the three-dimensional location of each feature and hence start to build a three- dimensional map as the cleaner moves around the space to be cleaned” (Kaushal: (Pg. 2, Ln. 31 - 34 - Pg. 3, Ln. 1 - 8)), for the benefit of habituating a robot to its environment.
In this case, "The features are input to the SLAM algorithm which is then able to accurately compute the three-dimensional location of each feature and hence start to build a three- dimensional map as the cleaner moves around the space to be cleaned" is interpreted as "communicating the map to a drive system of the robot".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Silva to include autonomous map creation taught by Kaushal. One of ordinary skill in the art would have been motivated to make this modification in order to habituate a robot to its environment.

REGARDING CLAIM 14, Silva in view of Zhu and Kaushal remain as applied above to claim 12, and further, Silva in view of Zhu and Kaushal also teaches, the row of two or more cameras of each of the right side plurality of cameras and the left side plurality of cameras comprises a camera triplet (Silva in view of Zhu and Kaushal: Limitations addressed, claim 3 (supra)).

REGARDING CLAIM 15, Silva in view of Zhu and Kaushal remain as applied above to claim 14, and further, Silva in view of Zhu and Kaushal also teaches, at least one camera of the camera triplet is a stereo camera (Silva in view of Zhu and Kaushal: Limitations addressed, claim 4 (supra)).

REGARDING CLAIM 16, Silva in view of Zhu and Kaushal remain as applied above to claim 12, and further, Silva in view of Zhu and Kaushal also teaches, each camera of the right side plurality of cameras and the left side plurality of cameras has a camera housing with a longitudinal axis, the longitudinal axis of each camera housing of the right side plurality of cameras and the left side plurality of cameras extending along a length of the body on each respective side of the body (Silva in view of Zhu and Kaushal: Limitations addressed, claim 5 (supra)).

REGARDING CLAIM 17, Silva in view of Zhu and Kaushal remain as applied above to claim 12, and further, Silva in view of Zhu and Kaushal also teaches, the front plurality of cameras are vertically mounted extending along a height of the body at the front end portion (Silva in view of Zhu and Kaushal: Limitations addressed, claim 6 (supra)).

REGARDING CLAIM 18, Silva in view of Zhu and Kaushal remain as applied above to claim 12, and further, Silva in view of Zhu and Kaushal also teaches, the front plurality of cameras comprises a camera triplet (Silva in view of Zhu and Kaushal: Limitations addressed, claim 7 (supra)).

REGARDING CLAIM 19, Silva in view of Zhu and Kaushal remain as applied above to claim 12, and further, Silva in view of Zhu and Kaushal also teaches, at least one camera of the right side plurality of cameras and the left side plurality of cameras is a stereo camera (Silva in view of Zhu and Kaushal: Limitations addressed, claim 8 (supra)).

REGARDING CLAIM 21, Silva in view of Zhu and Kaushal remain as applied above to claim 12, and further, Silva in view of Zhu and Kaushal also teaches, each camera of the vision system is configured to capture three-dimensional point cloud data (Silva in view of Zhu and Kaushal: Limitations addressed, claim 10 (supra)).

REGARDING CLAIM 22, Silva in view of Zhu and Kaushal remain as applied above to claim 12, and further, Silva in view of Zhu and Kaushal also teaches, the cameras of the vision system collectively gather sensor data in all directions about the robot (Silva in view of Zhu and Kaushal: Limitations addressed, claim 11 (supra)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 10226870 B1) in view of Zhu (CN 203371557 U) and  Kaushal (WO 2007051972 A1) as applied to claim 12 above, and further in view of Peng (CN 111604916 A).

REGARDING CLAIM 20, Silva in view of Zhu and Kaushal remain as applied above to claim 12, and further, Silva in view of Zhu and Kaushal do not explicitly disclose, the vision system further comprises a movable camera disposed on an arm coupled to the body of the robot.
However, in the same field of endeavor, Peng teaches, (Peng: Limitations and motivations addressed, claim 9 (supra)).

Response to Arguments
Applicant’s arguments, see §2, filed 11-02-2021, with respect to the rejection of claims 1-22 under 35 USC §112(a) written description requirement in the rejection dated 08-03-2021 have been fully considered and are persuasive.  The rejection of claims 1-22 under 35 USC §112(a) written description requirement in the rejection dated 08-03-2021 has been withdrawn.

Applicant’s arguments with respect to the rejection of claim(s) 1-2, 5-6, 8, and 10-11 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same prior art combination applied in the prior rejection of record.

Applicant has contended, see arguments §3-8, filed 11-02-2021, that the prior art references applied to the dependent claims do teach the amended portions or cure the deficiencies of the amended independent claims 1 and 12. Respectfully, as cited above, the argument of the prior art combination applied to the rejection dated 08-03-2021 is moot because the new ground of rejection does not rely on the same prior art combination applied in the prior rejection of record (08-03-2021).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/MACEEH ANWARI/Primary Examiner, Art Unit 3663